UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-1993


JOYCE E. ROWLEY,

               Plaintiff - Appellant,

          v.

CITY OF NORTH MYRTLE BEACH; JOEL DAVIS, Individually and in
his capacity as employee of the City of North Myrtle Beach;
KEVIN BLAYTON, Individually and in his capacity as employee
of the City of North Myrtle Beach; JOHN SMITHSON,
Individually and in his capacity as employee of the City of
North Myrtle Beach; PLANNING AND DEVELOPMENT DIRECTOR FOR
THE CITY OF NORTH MYRTLE BEACH; CATHY E. MADDOCK, Personal
Representative of the Estate of Douglas Maddock, personal
representative Douglas Maddock,

               Defendants - Appellees.




                            No. 09-2001


JOYCE E. ROWLEY,

               Plaintiff - Appellant,

          v.

NORTH MYRTLE BEACH, CITY OF; JOHN SMITHSON, City Manager,
Individually and in his representative capacity as employee
of the City of North Myrtle Beach; JOEL DAVIS, Assistant
City Manager, Individually and in his representative
capacity as employee of the City of North Myrtle Beach;
KEVIN BLAYTON, Public Works Director, Individually and in
his representative capacity as employee of the City of North
Myrtle Beach; PLANNING AND DEVELOPMENT DIRECTOR FOR THE CITY
OF   NORTH  MYRTLE   BEACH;   CATHY E. MADDOCK,  Personal
Representative of the Estate of Douglas Maddock, personal
representative Douglas Maddock,

                Defendants - Appellees.



Appeals from the United States District Court for the District
of South Carolina, at Florence.      Terry L. Wooten, District
Judge. (4:07-cv-01636-TLW; 4:06-cv-01873-TLW)


Submitted:   December 2, 2009              Decided:   December 16, 2009


Before WILKINSON and    MICHAEL,       Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joyce E. Rowley, Appellant Pro Se.    Derwood Lorraine Aydlette,
III, Christopher Wofford Johnson, GIGNILLIAT, SAVITZ & BETTIS,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

            In    these       consolidated      appeals,     Joyce     Rowley      appeals

the   district        court’s    orders     adopting     the     magistrate         judge’s

report and recommendation and dismissing her two consolidated

cases.     We have reviewed the record and the district court’s

orders and affirm for the reasons cited by the district court.

See Rowley v. City of N. Myrtle Beach, Nos. 4:06-cv-01873-TLW-

TER; 4:07-cv-01636-TLW-TER (D.S.C. Aug. 21, 2009).                               We agree

with the district court that Rowley’s dilatory conduct during

the   course     of    the    proceedings       and    willful    disregard         of   the

court’s    orders,           specifically       her    failure       to     appear       for

depositions,      warranted       dismissal      and    an     order      that     she   pay

attorneys’ fees and costs related to the depositions.                              We have

considered       Rowley’s       arguments    concerning        other       court    orders

issued    during       the    course   of    the      proceedings         and    find    her

arguments to be without merit and that, in most instances, the

issues related to those orders had no bearing on the court’s

decision to dismiss the cases.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                   AFFIRMED




                                            3